Lundberg Stratton, J.,
dissenting.
{¶ 21} I respectfully dissent. I would not read R.C. 5715.27 as restrictively as the majority does. Instead, I would hold that a lessee who is occupying and controlling property under a written lease may qualify as an owner for purposes of standing to file an application for tax exemption of that property under R.C. 5715.27 if the lessee bears many of the indicia of ownership. That is, a lessee who maintains the leased property and pays, either directly or by reimbursement to the lessor, the cost of utilities, insurance, and real property taxes should be considered an owner for purposes of R.C. 5715.27.
{¶ 22} In various contexts, we have construed “owner” to include a lessee. In Baltimore & Ohio RR. Co. v. Walker (1888), 45 Ohio St. 577, 585, 16 N.E. 475, we recognized that “owner” encompasses one who possesses, in addition to one who owns the fee simple.
{¶ 23} “An owner is not necessarily one owning the fee-simple, or one having in the property the highest estate it will admit of. One having a lesser estate may be an owner, and indeed, there may be different estates in the same property vested in different persons and each be an owner thereof.” Id. Therefore, we determined that the railroad company, which had possession and control of a railroad and managed and operated it as the lessee, was the owner of the tracks of that railroad. Id., paragraph one of the syllabus.
{¶ 24} In Choteau v. Thompson (1853), 2 Ohio St. 114, 123, we held that the word “owner” in a mechanic’s lien statute was not limited to the owner of the fee, but also included a lessee. Likewise, in Iroquois Co. v. Meyer (1909), 80 Ohio St. 676, 89 N.E. 90, we held that “owner” as used in a certain gaming statute included a lessee as well as the owner. And in Grieser v. Huntington Natl. Bank of Columbus (1964), 176 Ohio St. 291, 294, 27 O.O.2d 202, 199 N.E.2d 556, the court stated: “The word, ‘owner,’ as used in various statutes is one of flexible' *289meaning, * * * and it may vary from an absolute proprietary interest to a mere possessory right.”
{¶ 25} The majority distinguishes these cases on the basis that the word “owner” was not used in the context of real property. On the other hand, these cases offer support for a flexible meaning of the word in various situations. Our decisions clearly hold that “owner” is not synonymous with “legal titleholder.” {¶ 26} Furthermore, the Restatement of the Law, Property (1944) 25, Section 10, states, “The word ‘owner,’ as it is used in this Restatement, means the person who has one or more interests.” Comment c states:
{¶ 27} “The same usage as to the words ‘owner’ and ‘own’ applies both in this Restatement and as a matter of popular usage to any smaller aggregate of interests. Thus a person who owns an easement or an estate for years may part with some of the interests that compose the easement or estate for years and his relation to the easement or the estate for years will still be termed ownership.” {¶ 28} Unlike R.C. 5715.19, which we interpreted in Victoria Plaza Ltd. Liab. Co. v. Cuyahoga Cty. Bd. of Revision (1999), 86 Ohio St.3d 181, 712 N.E.2d 751, R.C. 5715.27 does not require that the “owner” filing an application for tax exemption be an owner of taxable real property. I believe that the use of the term “owner” in the statute does not, without more, characterize which of the many possible ownership interests is meant by the statute. By stating that the owner of “any” property may file for an exemption but not defining or limiting the term “owner,” I believe that the General Assembly has not limited the term to a particular kind of owner, such as the owner of the legal title to the fee simple. If the General Assembly did not intend that only the owner of the legal title to the fee-simple estate file an exemption application, then I invite the General Assembly to clarify the statute.
{¶ 29} Nevertheless, I do not believe that the General Assembly intended to give standing to just any “owner” to file an application for exemption under R.C. 5715.27. Since the use of property is a criterion in considering a claim for tax exemption, I believe that the user of the property may sometimes also be recognized as the owner. “A generally recognized principle is that one who is in possession and control of property and is occupying, managing and operating the same as lessee is often to be treated as the owner thereof.” Carney v. Cleveland (1962), 173 Ohio St. 56, 58, 18 O.O.2d 256, 180 N.E.2d 14. Likewise, in Cooper v. Roose (1949), 151 Ohio St. 316, 39 O.O. 145, 85 N.E.2d 545, paragraphs one and two of the syllabus, this court held: “Occupation and control of premises by a party are attributes of their ownership. * * * A lease ordinarily transfers those attributes of ownership to the lessee.”
{¶ 30} Under the written lease, PAS not only has possession and control of the property for which it is seeking exemption, but it is also responsible for *290maintenance and utilities and for reimbursement of the lessor for the cost of casualty insurance and real property taxes. Therefore, I would find that PAS is the “owner” of the leased property for the purpose of standing to file an application for exemption in its own name under R.C. 5715.27. I believe that the decision of the Board of Tax Appeals is reasonable and lawful, and I would affirm it.
Eastman & Smith Ltd., Amy J. Borman, M. Charles Collins, and Graham A. Bluhm, for appellees.
Jim Petro, Attorney General, and Richard C. Farrin, Senior Deputy Attorney General, for appellant.
Resnick and Pfeifer, JJ., concur in the foregoing dissenting opinion.